Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 objected to because of the following informalities:  indicationg in the final line should be indication.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, in line 8, the limitation “wherein the sensor is connected to the second power supply line to obtain current information” due to the nature of the invention and the sensors involved, it is not clear that if the word current is referring to current, as in the electrical property and the current being supplied to the cleaner head or if the sensor is attached connected to the second power supply line to obtain current, as in up-to-date, information. For the purpose of examination, the examiner will interpret this limitation as “wherein the sensor is connected to the second power supply line to obtain information on the current supplied.”
Claim Rejections - 35 USC § 101
Claims 1 to 11 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Each of Claims 1 to 19 has been analyzed to determine whether it is directed to any judicial exceptions. Claims 12 to 18 are not directed to any judicial exceptions. 
Step 2A, Prong 1
Each of Claims 1 to 11 and 19 recites steps or instructions for observations, judgements or evaluations, which are grouped as mental processes under the 2019 PEG, or involve managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG. Accordingly, each of Claims 1 to 11 and 19 recites an abstract idea.
Specifically, claim 1 recites a method of providing customized cleaning information, the method comprising: 
obtaining information related to a cleaning module (observation, which is grouped as a mental process under the 2019 PEG) from a sensor of a vacuum cleaner; 
determining whether the cleaning module is in use from among pre-registered cleaning modules based on the information related to the cleaning module (judgement or evaluation, which is a mental process under the 2019 PEG); 
storing last used time information of the cleaning module based on the information related to the cleaning module (observation, judgement or evaluation, which is grouped as a mental process under the 2019 PEG); 
obtaining current time information (observation, which is grouped as a mental process under the 2019 PEG); 
comparing the last used time information with the current time information to determine whether an unused time of the cleaning module exceeds an unused time threshold specified for the cleaning module (judgement or evaluation, which is grouped as a mental process under the 2019 PEG); and 
providing an indication that the cleaning module needs to be used when the unused time of the cleaning module exceeds the unused time threshold (judgement or evaluation, which is grouped as a mental process under the 2019 PEG; and managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG).

Additionally, claim 19 recites a method of providing customized cleaning information associated with a vacuum cleaner having modular cleaning modules and a smart device on which an application linked to the vacuum cleaner is installed, the method comprising: 
obtaining, information related to a cleaning module from a sensor (observation, which is grouped as a mental process under the 2019 PEG), 
transmitting, the information to a server through a transmitter (observation, judgement or evaluation, which is grouped as a mental process under the 2019 PEG), 
determining whether the cleaning module is in use from among pre-registered cleaning modules based on the information related to the cleaning module (observation, judgement or evaluation, which is grouped as a mental process under the 2019 PEG), 
storing last used time information of the cleaning module based on the 50information related to the cleaning module (observation, judgement or evaluation, which is grouped as a mental process under the 2019 PEG), 
obtaining current time information (observation, judgement or evaluation, which is grouped as a mental process under the 2019 PEG), 
comparing the last used time information with the current time information to determine whether unused time of the cleaning module exceeds an unused time threshold specified for the cleaning module (observation, judgement or evaluation, which is grouped as a mental process under the 2019 PEG), and 
providing, to the smart device, an indication that the cleaning module needs to be used when the unused time exceeds the unused time threshold (judgement or evaluation, which is grouped as a mental process under the 2019 PEG; and managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG).

As indicated above, each of independent Claims 1 and 19 (and their respective dependent Claims 2 to 11) recites at least one step or instruction involving an observation, judgement or evaluation, which is grouped as mental processes under the 2019 PEG, or involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG. Therefore, each of the above-identified claims recites an abstract idea. 
Further, dependent Claims 2 to 11 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 19 (and their respective dependent Claims 2 to 11) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1 and 19), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use. More specifically, the additional elements of: a sensor of a vacuum cleaner recited in Claim 1 (and its dependent claims) and a sensor, a server, a transmitter and a smart device of Claim 19 are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field. Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. For at least these reasons, the abstract idea identified above in independent Claims 1 and 19 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer. In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims. That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 19 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claims 1 and 19 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 11 and 19 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of a sensor of a vacuum cleaner recited in Claim 1 (and its dependent claims) and a sensor, a server, a transmitter and a smart device of Claim 19. 
The above-identified additional elements are generically claimed computer components which enable the above-identified abstract ideas to be conducted by performing the basic functions of automating mental tasks. The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Per Applicant’s specification, the claimed sensor is generically described to “may include a current sensor for detecting a current value (or voltage value) of a driver, a load sensor for detecting a load of the driver, a torque sensor for detecting a torque of the driver, and a timer for detecting an operation time and duration” (paragraph 65). The server is generically described as a computing device (paragraphs 58 and 105). The claimed transmitter is generically described (paragraph 67). The claimed smart device is generically described as a mobile or cellular phone (paragraph 69).
Accordingly, in light of Applicant’s specification, the claimed sensor, server, transmitter and smart device are reasonably construed as generic computing devices. Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these claimed limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the sensor, server, transmitter and smart device. This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts. By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts. In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3). Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional limitations in Claims 1 to 11 and 19 amounts to mere instructions to implement the abstract idea on a computer. Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims. Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the methods of Claims 1 to 11 and 19 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general-purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR). In other words, none of Claims 1 to 11 and 19 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself. 
Taking the additional elements individually and in combination, the additional elements do not provide significantly more. Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 19 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity. When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Thus, Claims 1 to 11 and 19 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 11 and 19 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 1 to 11 and 19 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno (JP 6566633B2) in view of Jung (KR20190131932A).
Regarding Claim 1, Uruno teaches A method of providing customized cleaning information, the method comprising:
storing last used time information of the cleaning module based on the information related to the cleaning module (Uruno Para [0027] “The cleaning management information is information corresponding to the final cleaning date (cleaning implementation date), which is the date when the last cleaning was performed for the rooms R1, R2, R3 and the corridor R4 to be cleaned.”);
obtaining current time information (Uruno Para [0050] “Specifically, the control unit 262 identifies the location identification information of the room where the cleaning is actually performed based on the acquired location information, and the date when the location information is acquired based on the count value of the timer 262t.”);
comparing the last used time information with the current time information to determine whether an unused time of the cleaning module exceeds an unused time threshold specified for the cleaning module; an providing an indication that the cleaning module needs to be used when the unused time of the cleaning module exceeds the unused time threshold. (Uruno Para [0054] “Subsequently, the control unit 262 determines whether or not the acquired current date is earlier than the date on which the target cleaning interval has elapsed from the last cleaning date (step S208). Specifically, the control unit 262 calculates the date on which the target cleaning interval has elapsed from the last cleaning date with reference to the cleaning management table TA1 stored in the cleaning management information storage unit 252. Then, the control unit 262 determines whether or not the current date is earlier than the calculated date. The control unit 262 functions as a notification determination unit 262c by executing the process of step S208.”)
But does not explicitly teach, obtaining information related to a cleaning module from a sensor of a vacuum cleaner;
determining whether the cleaning module is in use from among pre-registered cleaning modules based on the information related to the cleaning module;
However, Jung does teach obtaining information related to a cleaning module from a sensor of a vacuum cleaner 
determining whether the cleaning module is in use from among pre-registered cleaning modules based on the information related to the cleaning module (Jung Para [0011] “On the other hand, the present vacuum cleaner further includes a main body including the second motor, and a suction module detachably mounted to the body and including the drum and the first motor, and the processor determines the type of the suction module. may be checked, and the speed of the second motor may be controlled based on a threshold value corresponding to the identified type.”);
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensors of Uruno to include the additional capabilities of the sensors and associated controls as taught by Jung in order to allow the cleaner to adaptively control the operation of the motors (Para [0001] of Jung) and in order to tell the user when to replace the suction module (Jung Para [0112] “Meanwhile, in this regard, an embodiment in which a notification to guide the user to replace the suction module 30 is provided will be described in detail with reference to FIG. 6 .”)
Regarding claim 2, Uruno as modified teaches all the limitations of claim 1 and in addition teach wherein the information related to the cleaning module includes information related to at least one of a current, a voltage, a load current, or a torque (Jung Para [0005] “and a processor for controlling at least one of the first motor and the second motor according to the magnitude of the load sensed by the sensor.”)
Regarding Claim 11, Uruno as modified teaches all the limitations of claim 1 and in addition teaches further comprising: displaying, on a display of a smart device, information indicating that the cleaning module needs to be started, the smart device being configured to store an application linked to the vacuum cleaner (Uruno Para [0011] “The mobile terminal 400 is composed of, for example, a smartphone, a tablet terminal, an operation terminal, or the like, and includes a display screen 400a for displaying various information. Further, the mobile terminal 400 communicates with the centralized management terminal 200 in the dwelling unit 1 via a wireless LAN (Local Area Network) conforming to a standard such as WiFi (registered trademark).” And Para [0093] “According to this configuration, the centralized management terminal 200 automatically sends a message every time the target cleaning interval elapses from the last cleaning date, regardless of whether or not there is an access request from the mobile terminal 400. As a result, for example, even if the user neglects to access the centralized management terminal 200 from the mobile terminal 400, the centralized management terminal 200 automatically sends a message when a room needs to be cleaned. Send to the mobile terminal 400. Therefore, since it is possible to reliably urge the user to perform cleaning, the user can appropriately perform cleaning, and it is possible to prevent the place requiring cleaning from being left unclean.”)
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno (JP 6566633B2) in view of Jung (KR20190131932A) as modified in claim 1 and in further view of Paik (KR101701339B1).
Regarding Claim 3, Uruno as modified teaches all the limitations of claim 1 and in addition teaches further comprising: storing usage time information of the cleaning module based on the information related to the cleaning module (Uruno Para [0028] “The final cleaning date corresponds to the date when the position information is received from the vacuum cleaner 100.”); 
but does not specifically teach, 45determining, based on the usage time information, whether an accumulated usage time of the cleaning module exceeds a usage time threshold specified for the cleaning module; 
and providing an indication that the cleaning module needs maintenance when the accumulated usage time of the cleaning module exceeds the usage time threshold.
However, Paik teaches a similar method determining based on the usage time information, whether an accumulated usage time of a consumable exceeds a usage time threshold specified for the consumable;
And providing an indication that the consumable needs maintenance when the accumulated usage time of the consumable exceeds the usage time threshold (Paik [0021] “The sensor of the consumables integrated management system through the wearable device according to the present invention stores information on the expiration date of the consumable, and compares the information on the usage limit with the usage degree, and the usage level is determined by the usage. When the time limit is exceeded, it is transmitted to the wearable device, and the wearable device may transmit a situation in which the degree of use exceeds the usage time limit to the management server.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Uruno to include the teaching as taught by Paik to track the usage of a product and notify the user when it needs to be maintained or replaced in order prevent issues from a piece breaking during use, and to drive additional sales by notifying user to purchase replacement parts in order to have them before they are absolutely necessary and also to have an opportunity to provide user to buy additional replacement part products.
	Regarding Claim 4, Uruno as modified teaches all the limitations of claim 3 and in addition teaches wherein the usage time threshold includes timing information indicating a timing at which the cleaning module needs to be washed, and the information indicating that the cleaning module needs maintenance includes the timing information. (Paik [0021] “The sensor of the consumables integrated management system through the wearable device according to the present invention stores information on the expiration date of the consumable, and compares the information on the usage limit with the usage degree, and the usage level is determined by the usage. When the time limit is exceeded, it is transmitted to the wearable device, and the wearable device may transmit a situation in which the degree of use exceeds the usage time limit to the management server.”)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the ability to notify that a product must be replaces as explicitly taught by Paik with the ability to notify that a product must be washed, cleaned, repaired or undergo any other general maintenance procedure. 
	Regarding Claim 5, Uruno as modified teaches all the limitations of claim 3 and in addition teaches wherein the usage time threshold includes timing information indicating a timing at which the cleaning module needs to be replaced, and the information indicating that the cleaning module needs maintenance includes the timing information. (Paik Para [0021] “The sensor of the consumables integrated management system through the wearable device according to the present invention stores information on the expiration date of the consumable, and compares the information on the usage limit with the usage degree, and the usage level is determined by the usage. When the time limit is exceeded, it is transmitted to the wearable device, and the wearable device may transmit a situation in which the degree of use exceeds the usage time limit to the management server.”)
	Regarding Claim 6, Uruno as modified teaches all the limitations of claim 5 and in addition teaches wherein the information indicating that the cleaning module needs maintenance includes at least one of a purchase list or a purchase site link corresponding to the cleaning module. (Paik Para [0073] “The wearable device 200 according to the present invention notifies the management server 300 separately from the order unit 240 so that the consumables 101 can be automatically ordered or ordered through an Internet shopping mall, etc. To provide a link to the website address, etc.”)
Regarding Claim 7 Uruno as modified teaches all the limitations of claim 1 and in addition teaches,
46storing the last usage time information for the cleaning module (Uruno Para [0027] “The cleaning management information is information corresponding to the final cleaning date (cleaning implementation date), which is the date when the last cleaning was performed for the rooms R1, R2, R3 and the corridor R4 to be cleaned.”).
But does not explicitly teach further comprising: separately storing last used time information for a plurality of usage modes of the cleaning module based on the information related to the cleaning module 
applying a weight for each usage mode of the cleaning module;
However, Paik does teach further comprising: separately storing last used time information for a plurality of usage modes of the cleaning module based on the information related to the cleaning module (Paik Para [0070] “The consumables 101 are recorded by recording from the moment when the use of the consumables 101 is initiated, and the time flowing after the start is checked.”); 
applying a weight for each usage mode of the cleaning module (Paik Para [0071] “It checks how much time has passed “);
	Examiner notes that Paik appears to teach modes in terms of each different length of time of use of consumable, and applies weight for each usage mode depending on the length of the time of use.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Uruno to include the teaching as taught by Paik to track the usage of a product and notify the user when it needs to be maintained or replaced in order prevent issues from a piece breaking during use, and to drive additional sales by notifying user to purchase replacement parts in order to have them before they are absolutely necessary and also to have an opportunity to provide user to buy additional replacement part products.
Regarding Claim 8, Uruno as modified teaches all the limitations of claim 1 but does explicitly teach, further comprising: generating a cleaning pattern of a user using the last used time information of the cleaning module; and providing the generated cleaning pattern.
However, Paik does explicitly teach further comprising: generating a cleaning pattern of a user using the last used time information of the cleaning module; and providing the generated cleaning pattern . (Paik Para [0020] “ a wearable device that is worn on a user's body of the home appliance and receives information on the degree of use of the consumables through data communication with the communication unit; ”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Uruno to include the teaching as taught by Paik to track the usage of a product and notify the user when it needs to be maintained or replaced in order prevent issues from a piece breaking during use, and to drive additional sales by notifying user to purchase replacement parts in order to have them before they are absolutely necessary and also to have an opportunity to provide user to buy additional replacement part products.
Regarding Claim 9, Uruno as modified teaches all the limitations of claim 3 and in addition teaches wherein the cleaning pattern includes scheduling and operating time information of cleaning modules that need to be used (Uruno Para [0125] “For example, the timing of sending a message may be determined based on the schedule information registered in advance in addition to the final cleaning date and the target cleaning interval. That is, the notification unit 262d may be configured to notify the user in consideration of the schedule information. In this case, the storage device 205 of the centralized management terminal 200 stores schedule information (not shown) in which the scheduled dates for cleaning by the vacuum cleaner 100 are registered for each of the rooms R1, R2, R3 and the corridor R4. It has an information storage unit (not shown). Then, the control unit 262 functions as a notification unit 262d, and transmits a message urging cleaning to the mobile terminal 400 or a display device (not shown) capable of displaying the message based on the schedule information.” And Uruno Para [0093] “As a result, for example, even if the user neglects to access the centralized management terminal 200 from the mobile terminal 400, the centralized management terminal 200 automatically sends a message when a room needs to be cleaned. Send to the mobile terminal 400. Therefore, since it is possible to reliably urge the user to perform cleaning, the user can appropriately perform cleaning, and it is possible to prevent the place requiring cleaning from being left unclean ”).
Uruno as modified does not explicitly teach further comprising: generating a cleaning pattern of a user through the last used time information and the usage time information; and providing the generated cleaning pattern, 
However, Paik does explicitly teach further comprising: generating a cleaning pattern of a user through the last used time information and the usage time information; and providing the generated cleaning pattern, (Paik Para [0020] “a wearable device that is worn on a user's body of the home appliance and receives information on the degree of use of the consumables through data communication with the communication unit; ”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Uruno to include the teaching as taught by Paik to track the usage of a product and notify the user when it needs to be maintained or replaced in order prevent issues from a piece breaking during use, and to drive additional sales by notifying user to purchase replacement parts in order to have them before they are absolutely necessary and also to have an opportunity to provide user to buy additional replacement part products.
Regarding Claim 10, Uruno as modified teaches all the limitations of claim 9 and in addition teaches wherein the cleaning pattern includes a list and order information of the cleaning modules that need to be used (Uruno Para [0008] “According to the present invention, it is determined whether or not notification to the user is necessary based on the cleaning management information associated with the cleaning execution date indicating the cleaning execution date for each cleaning target location.”). 
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno (JP 6566633B2) in view of Jung (KR20190131932A).
Regarding claim 12. Uruno teaches A vacuum cleaner configured to be combined with modular cleaning modules, the vacuum cleaner comprising:
a driver (motor 101) configured to transmit a suction force to a cleaning module (see cleaner head of vacuum in fig 1) in use;
a memory (205) configured to store information regarding pre-registered cleaning modules and last used time information of the cleaning module (Uruno Para [0050] “Then, the update unit 262a updates the last cleaning date associated ”);
a first wireless transmitter (106) configured to transmit information related to the identified cleaning module to a server (Uruno Para [0012] “Further, the electric vacuum cleaner 100 includes a conversion circuit driving unit 104 that drives the power conversion circuit 103, a PLC (Power Line Communication) module 105 for performing power line communication, and a wireless communication module 106 for performing wireless communication.” And Para [0131] “For example, the centralized management terminal 200 may be composed of a cloud server or the like, and the centralized management terminal 200 and the vacuum cleaner 100 may be connected via a wide area network 900. ”)
However, Uruno doesn’t explicitly teach a sensor configured to obtain sensor information indicating at least one of current, voltage, load, or torque for the cleaning module 
a processor configured to identify the cleaning module by comparing the information regarding pre-registered cleaning modules with the sensor information; 
However, Jung does teach a sensor (130) configured to obtain sensor information indicating at least one of current, voltage, load, or torque for the cleaning module (Jung Para [0043] “The sensor 130 may sense a load applied to the first motor 110 and may also sense a first current according to the load”)
a processor (140) configured to identify the cleaning module by comparing the information regarding pre-registered cleaning modules with the sensor information; (Jung Para [0011] “On the other hand, the present vacuum cleaner further includes a main body including the second motor, and a suction module detachably mounted to the body and including the drum and the first motor, and the processor determines the type of the suction module. may be checked, and the speed of the second motor may be controlled based on a threshold value corresponding to the identified type.”)
Regarding Claim 19, Uruno teaches A method of providing customized cleaning information associated with a vacuum cleaner having modular cleaning modules and a smart device on which an application linked to the vacuum cleaner is installed, the method comprising:
transmitting, the information to a server through a transmitter (Uruno Para [0030] “The management information transmission unit 262b transmits the cleaning management information registered in the cleaning management table TA1 to the mobile terminal 400 in response to the access request from the mobile terminal 400. ”), storing last used time information of the cleaning module based on the information related to the cleaning module (Uruno Para [0050] “Next, the control unit 262 identifies the location identification information of the room actually being cleaned based on the location information stored in the location information storage unit 263a, and is associated with the identified location identification information. Update the last cleaning date (step S204).”), obtaining current time information, comparing the last used time information with the current time information to determine whether unused time of the cleaning module exceeds an unused time threshold specified for the cleaning module, and providing, to the smart device, an indicationg that the cleaning module needs to be used when the unused time exceeds the unused time threshold (Uruno Para [0050] “On the other hand, it is assumed that in step S208, it is determined that the acquired current date is after the date on which the target cleaning interval has elapsed from the last cleaning date (step S208: No). In this case, the control unit 262 transmits a message to the mobile terminal 400 (step S209). Specifically, the control unit 262 refers to the address information stored in the address information storage unit 253 of the storage device 205, and transmits a message to the mobile terminal 400. The control unit 262 functions as the notification unit 262d by executing the process of step S209.”)
	But does not specifically teach obtaining, information related to a cleaning module from a sensor, determining whether the cleaning module is in use from among pre-registered cleaning modules based on the information related to the cleaning module
However, Jung does teach  However, Jung does teach obtaining information related to a cleaning module from a sensor of a vacuum cleaner 
determining whether the cleaning module is in use from among pre-registered cleaning modules based on the information related to the cleaning module (Jung Para [0011] “On the other hand, the present vacuum cleaner further includes a main body including the second motor, and a suction module detachably mounted to the body and including the drum and the first motor, and the processor determines the type of the suction module. may be checked, and the speed of the second motor may be controlled based on a threshold value corresponding to the identified type.”);
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensors of Uruno to include the additional capabilities of the sensors and associated controls as taught by Jung in order to allowing the cleaner to adaptively control the operation of the motors (Para [0001] of Jung) and in order to tell the user when to replace the suction module (Jung Para [0112] “Meanwhile, in this regard, an embodiment in which a notification to guide the user to replace the suction module 30 is provided will be described in detail with reference to FIG. 6 .”)
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno (JP 6566633B2) in view of Jung (KR20190131932A) as modified in claim 1 and in further view of Paik (KR101701339B1).
Regarding claim 13, Uruno as modified teaches all the limitations of claim 12 and in addition teaches further comprising: a receiver (mobile terminal 400) configured to receive, from the server (Uruno Para [0131] “For example, the centralized management terminal 200 may be composed of a cloud server or the like, and the centralized management terminal 200 and the vacuum cleaner 100 may be connected via a wide area network 900. Further, the vacuum cleaner 100 may be capable of communicating with the mobile terminal 400 and can be connected to the wide area network 900 via the mobile terminal 400.”)
But does not explicitly teach information indicating a cleaning module that needs to be started; and an output unit including at least one of a display or a speaker configured to provide the information indicating the cleaning module that needs to be started.
	However, Paik does teach information indicating consumable needs to be replaced; and an output unit including at least one of a display or a speaker configured to provide the information indicating the consumable needs to be replaced. (Paik Para [0021] “The sensor of the integrated management system for consumables through the wearable device according to the present invention stores information on the expiration date of the consumable, compares the information on the expiration date with the usage degree, and the degree of use is determined by the usage. When the time limit is exceeded, it is transmitted to the wearable device, and the wearable device may transmit a situation in which the degree of use exceeds the usage time limit to the management server.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Uruno to include the teaching as taught by Paik to track the usage of a product and notify the user when it needs to be maintained or replaced in order prevent issues from a piece breaking during use, and to drive additional sales by notifying user to purchase replacement parts in order to have them before they are absolutely necessary and also to have an opportunity to provide user to buy additional replacement part products.
	Regarding claim 14, a usage mode selection unit (part of the function of processor 140) configured to provide a plurality of usage modes that vary the suction force of the driver (Jung Para [0047] “In more detail, the processor 140 may adjust the size of the suction pressure generated by the second motor 120 based on the user's manipulation of the suction force adjusting unit. In addition, as will be described below, the processor 140 may control various components in the vacuum cleaner 100 such as the first motor 110 and the second motor 120 .”), 
But does not explicitly teach, wherein the memory is further configured to store usage time information for each usage mode for the cleaning module in use, and 
wherein the transmitted information related to the identified cleaning module 48includes the usage time information for each usage mode.
However Paik does teach a similar configuration, wherein a memory (203) device is configured to store usage time information for a consumable in use, and wherein the transmitted information related to the identified cleaning module includes the usage time information for each usage mode (Paik Para [0021] “The sensor of the integrated management system for consumables through the wearable device according to the present invention stores information on the expiration date of the consumable, compares the information on the expiration date with the usage degree, and the degree of use is determined by the usage. When the time limit is exceeded, it is transmitted to the wearable device, and the wearable device may transmit a situation in which the degree of use exceeds the usage time limit to the management server.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Uruno to include the teaching as taught by Paik to track the usage of a product and notify the user when it needs to be maintained or replaced in order prevent issues from a piece breaking during use, and to drive additional sales by notifying user to purchase replacement parts in order to have them before they are absolutely necessary and also to have an opportunity to provide user to buy additional replacement part products.
Examiner notes that Paik appears to teach modes in terms of each different length of time of use of consumable, and applies weight for each usage mode depending on the length of the time of use.
Regarding Claim 15, wherein the processor (Jung 140) is further configured to: convert the information related to the identified cleaning module by applying a weight for each usage mode; and transmit the converted information to the first wireless transmitter(wireless transmitter 106 of Uruno). (Paik Para [0070] “The consumables 101 are recorded by recording from the moment when the use of the consumables 101 is initiated, and the time flowing after the start is checked.”, Paik Para [0070] “The consumables 101 are recorded by recording from the moment when the use of the consumables 101 is initiated, and the time flowing after the start is checked.” And Uruno Para [0027] “The cleaning management information is information corresponding to the final cleaning date (cleaning implementation date), which is the date when the last cleaning was performed for the rooms R1, R2, R3 and the corridor R4 to be cleaned.”); 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno (JP 6566633B2) in view of Jung (KR20190131932A) as modified in claim 12 and in further view of Crouch (US 20120030898 A1).
Regarding Claim 16, Urono as modified teaches the claimed invention but does not explicitly teach further comprising: a cleaner body comprising a connecting part detachably coupled to the cleaning module, wherein the connecting part includes: 
a suction line configured to provide suction pressure to the cleaning module, and 
a second power supply line configured to be connected to a first power supply line of the cleaning module and supply power, wherein the sensor is connected to the second power supply line to obtain current information.
However, Crouch et al does specifically teach, a cleaner body (10) comprising a connecting part (100) detachably coupled to the cleaning module (104), wherein the connecting part includes: 
a suction line (116) configured to provide suction pressure to the cleaning module (Crouch Para [0029] “the suction inlet 114 is in turn connected in fluid communication with an interior suction passageway 116”), and 
a second power supply line (is a part of 118) configured to be connected (Crouch Para [0029] “A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. ”) to a first power supply line (Crouch Para [0020] “the vacuum cleaner 10 is powered from a standard electrical wall outlet by means of an electric cord and plug (not shown).”) of the cleaning module and supply power, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the cleaner of Uruno in view of crouch in order to claim the benefit of a cleaner body, suction rod and cleaning module that are all detachable and independent of each other, as it allows for easy storage, and allows flexibility in the way the cleaner is used, especially with regards to hard to reach areas.
It should be noted that as best understood by examiner that Uruno as modified by Jung and Crouch teaches wherein the sensor is connected to the second power supply line to obtain current information. As it would be obvious to one of ordinary skill in the art before the effective filing date to place a current sensor (as taught by Jung) on the power line that leads to the device of which you want to measure the current of.
Regarding Claim 17, Uruno as modified teaches and a second communication line configured to be connected to a first communication line of the cleaning module and receive information of the cleaning module (Jung Para [0005] “a processor for controlling at least one of the first motor and the second motor according to the magnitude of the load sensed by the sensor.” Teaches a communication line, from processor to each motor, and each sensor to processor).
But does not explicitly teach further comprising: a cleaner body configured to be provided with a connecting part detachably coupled to the cleaning module, wherein the connecting part includes:
 a suction line configured to provide suction pressure to the cleaning module, 
a second power supply line configured to be connected to a first power supply 49line of the cleaning module and supply power,
However, Crouch et al does specifically teach, a cleaner body (10) comprising a connecting part (100) detachably coupled to the cleaning module (104), wherein the connecting part includes: 
a suction line (116) configured to provide suction pressure to the cleaning module (Crouch Para [0029] “the suction inlet 114 is in turn connected in fluid communication with an interior suction passageway 116”), and 
a second power supply line (is a part of 118) configured to be connected (Crouch Para [0029] “A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. ”) to a first power supply line (Crouch Para [0020] “the vacuum cleaner 10 is powered from a standard electrical wall outlet by means of an electric cord and plug (not shown).”) of the cleaning module and supply power, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the cleaner of Uruno in view of crouch in order to claim the benefit of a cleaner body, suction rod and cleaning module that are all detachable and independent of each other, as it allows for easy storage, and allows flexibility in the way the cleaner is used, especially with regards to hard to reach areas.
Regarding Claim 18 , Uruno as modified teaches all the limitations of claim 12 and in addition teaches a second wireless transmitter (203) provided in the cleaning module and configured to transmit information associated with the cleaning module, and a second wireless receiver (300a) provided in the cleaner body and configured to receive information of the second wireless transmitter (Uruno Para [0026] “The wireless communication module 203 has the same configuration as the wireless communication module 106 of a vacuum cleaner, for example. The wireless communication module 203 wirelessly communicates with four wireless communication devices 300a, 300b, 300c, and 300d.”), 
But does not specifically teach, further comprising: a cleaner body configured to be provided with a connecting part detachably coupled to the cleaning module,
wherein the connecting part includes: a suction line configured to provide suction pressure to the cleaning module, and a second power supply line configured to be connected to a first power supply line of the cleaning module and supply power.
However, Crouch et al does specifically teach, a cleaner body (10) comprising a connecting part (100) detachably coupled to the cleaning module (104), wherein the connecting part includes: 
a suction line (116) configured to provide suction pressure to the cleaning module (Crouch Para [0029] “the suction inlet 114 is in turn connected in fluid communication with an interior suction passageway 116”), and 
a second power supply line (is a part of 118) configured to be connected (Crouch Para [0029] “A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. ”)to a first power supply line (Crouch Para [0020] “the vacuum cleaner 10 is powered from a standard electrical wall outlet by means of an electric cord and plug (not shown).”) of the cleaning module and supply power, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the cleaner of Uruno in view of crouch in order to claim the benefit of a cleaner body, suction rod and cleaning module that are all detachable and independent of each other, as it allows for easy storage, and allows flexibility in the way the cleaner is used, especially with regards to hard to reach areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pohlman (US 20190216282 A1) teaches a cleaner that uses sensors to monitor the state of the cleaning module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723    

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723